UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported):August 8, 2007 I-TRAX, INC. (Exact name of registrant as specified in its charter) Delaware 001-31584 23-3057155 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4 Hillman Drive, Suite 130 Chadds Ford, Pennsylvania 19317 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(610) 459-2405 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 8, 2007, I-trax, Inc. issued a press release disclosing its financial results for the quarter ended June 30, 2007.The press release is attached to this current report as Exhibit 99.1. Item 9.01Exhibits. 99.1 Press release, issued August 8, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. I-TRAX, INC. Date:August 13, 2007 By:/s/ Frank A. Martin Name:Frank A. Martin Title:Chairman
